       Case 5:19-cv-03445-LHK Document 55 Filed 06/01/20 Page 1 of 3



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP
     JARED BOBROW (133712)
 2   (jbobrow@orrick.com)
     DIANA M. RUTOWSKI (233878)
 3   (drutowski@orrick.com)
     DONNA T. LONG (311250)
 4   (dlong@orrick.com)
     1000 Marsh Road
 5   Menlo Park, CA 94025-1015
     Telephone: (650) 614-7685
 6   Facsimile: (650) 614-7400
 7   GEOFFREY G. MOSS (258827)
     (gmoss@orrick.com)
 8   777 S. Figueroa St., Suite 3200
     Los Angeles, CA 90017
 9   Telephone: (213) 629-2020
10   Attorneys for Defendants
     CHI XU and HANGZHOU TAIRUO
11   TECHNOLOGY CO. LTD., d/b/a NREAL
12                                 UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14

15   MAGIC LEAP, INC.,                             Case No. 5:19-cv-03445-LHK

16                    Plaintiff,                   UNOPPOSED REQUEST TO BE
                                                   EXCUSED FROM LEAD TRIAL
17          v.                                     COUNSEL REQUIREMENT AT
                                                   UPCOMING CASE MANAGEMENT
18   CHI XU, an individual; HANGZHOU               CONFERENCE; [PROPOSED] ORDER
     TAIRUO TECHNOLOGY CO., LTD., d/b/a
19   NREAL,                                        Date:        June 17, 2020
                                                   Time:        2:00 p.m.
20                    Defendants.                  Courtroom:   8
                                                   Judge:       Hon. Lucy H. Koh
21

22

23

24

25

26

27

28                                                       UNOPPOSED REQUEST TO BE EXCUSED FROM
                                                        LEAD TRIAL COUNSEL REQUIREMENT AT CMC
                                                                             5:19-CV-03445-LHK
        Case 5:19-cv-03445-LHK Document 55 Filed 06/01/20 Page 2 of 3



 1           Defendants Chi Xu (“Xu”) and Hangzhou Tairuo Technology Co., Ltd., d/b/a Nreal

 2   (“Nreal”) (collectively “Defendants”) and their lead counsel, Jared Bobrow, respectfully request

 3   that Mr. Bobrow be excused from attending the June 17, 2020 Case Management Conference for

 4   good cause and that Diana Rutowski of Orrick, Herrington & Sutcliffe LLP be permitted to attend

 5   in his stead. Plaintiff Magic Leap, Inc. (“Magic Leap”) does not oppose this request.

 6           Mr. Bobrow is scheduled to speak at the Federal Circuit Bar Association Bench and Bar

 7   Conference. Originally, he was scheduled to speak on June 18, 2020. However, the agenda

 8   changed when the conference transitioned to a virtual conference in light of the global COVID-19

 9   pandemic. On May 21, 2020, Mr. Bobrow was informed that his panel time has changed and that

10   he is now scheduled to speak on Wednesday, June 17, 2020 from 1:45 to 2:45p.m.

11           Defendants and Mr. Bobrow therefore request that Diana M. Rutowski (State Bar No.

12   233878), be permitted to attend the Case Management Conference in place of Mr. Bobrow. Ms.

13   Rutowski is a Partner with Orrick, Herrington & Sutcliffe LLP, is working on this case with Mr.

14   Bobrow, is familiar with the facts and allegations in this case, and is authorized to act as lead

15   counsel for all purposes at the conference.

16           In the alternative, Defendants have conferred with counsel for Magic Leap and determined

17   that lead counsel for both parties are available to attend if the CMC is rescheduled for June 24,

18   2020.

19           WHEREFORE, for the foregoing reasons, Defendants request that the Court excuse Mr.

20   Bobrow from attending the June 17, 2020 Case Management Conference and permit Ms.

21   Rutowski to attend in his stead. In the alternative, the Parties request that the CMC be

22   rescheduled for June 24, 2020.

23   Dated: May 27, 2020
                                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
24

25
                                                        By:        /s/ Jared Bobrow
26                                                                         Jared Bobrow
                                                                      Attorneys for Defendants
27                                                              CHI XU and HANGZHOU TAIRUO
                                                              TECHNOLOGY CO., LTD., d/b/a NREAL
28
                                                                   UNOPPOSED REQUEST TO BE EXCUSED FROM
                                                      -1-         LEAD TRIAL COUNSEL REQUIREMENT AT CMC
                                                                                       5:19-CV-03445-LHK
       Case 5:19-cv-03445-LHK Document 55 Filed 06/01/20 Page 3 of 3



 1                                      [PROPOSED] ORDER

 2          Good cause appearing, Defendants’ Request to excuse Lead Trial Counsel from attending

 3   the upcoming June 17, 2020, Case Management Conference is hereby granted. Diana M.

 4   Rutowski of Orrick Herrington & Sutcliffe LLP is hereby permitted to attend the Case

 5   Management Conference for Defendants.

 6

 7                  June 1
     Dated: _________________, 2020
                                                                 Honorable Lucy H. Koh
 8                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               UNOPPOSED REQUEST TO BE EXCUSED FROM
                                                  -1-         LEAD TRIAL COUNSEL REQUIREMENT AT CMC
                                                                                   5:19-CV-03445-LHK
